ACCEPTED
                                                                                          14-13-00456-CV
                                                                            FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     2/12/2015 3:34:29 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK


                             No. 14-13-00456-CV
                                                                           FILED IN
                                                                    14th COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                  In the                            2/12/2015 3:34:29 PM
                             Court of Appeals                       CHRISTOPHER A. PRINE
                                                                             Clerk
                   for the Fourteenth District of Texas

                         EXXON MOBIL CORPORATION,

                                                       Appellant,
                                           v.

               ESTATE OF ALFREDO M. PAGAYON, DECEASED
                      AND DELIA PAGAYON, ET AL.,

                                                       Appellees.


            NOTICE OF CHANGE OF ADDRESS FOR COUNSEL FOR
                     EXXON MOBIL CORPORATION


TO THE HONORABLE COURT OF APPEALS:

          Exxon Mobil Corporation, Appellant, files this Notice of Change of Address

for two of its counsel, Richard P. Hogan, Jr. and Jennifer Bruch Hogan, in the

referenced case. Mr. and Mrs. Hogan’s new mailing address is:

                             Richard P. Hogan, Jr.
                             Jennifer Bruch Hogan
                               HOGAN & HOGAN
                                Pennzoil Place
                            711 Louisiana, Suite 500
                             Houston, Texas 77002




45484_1
          Mr. and Mrs. Hogan’s e-mail addresses, phone number, and facsimile

number are unchanged.

          Richard P. Hogan, Jr.                  Jennifer Bruch Hogan
          e-mail: rhogan@hoganfirm.com           e-mail: jhogan@hoganfirm.com
          (713) 222-8800–telephone               (713) 222-8800–telephone
          (713) 222-8810–facsimile               (713) 222-8810–facsimile

          The contact information for the other attorneys representing Exxon Mobil

Corporation remains unchanged. Please change your records to reflect the new

mailing address for Mr. and Mrs. Hogan.




45484_1                                2
                                    Respectfully submitted,

MARKLAND LAW FIRM                              HOGAN & HOGAN

          Clive R. Markland                         /s/ Richard P. Hogan, Jr.
          State Bar No. 24027475                    Richard P. Hogan, Jr.
          cmarkland@marklandfirm.com                State Bar No. 09802010
          5450 NW Central Drive, Suite 330          rhogan@hoganfirm.com
          Houston, Texas 77092                      Jennifer Bruch Hogan
          832.431.4348–telephone                    State Bar No. 03239100
          832.487.8030–facsimile                    jhogan@hoganfirm.com
                                                    711 Louisiana, Suite 500
WILSON ELSER MOSKOWITZ                              Houston, Texas 77002
EDELMAN & DICKER LLP                                713.222.8800–telephone
                                                    713.222.8810–facsimile
          Chandria T. Jackson
          State Bar No. 24048569               EXXONMOBIL CORPORATION
          chandria.jackson@wilsonelser.com
          5847 San Felipe Street, Suite 2300        Jeffrey S. Kuhn
          Houston, Texas 77057                      State Bar No. 11757300
          713.767.1555–telephone                    jeffrey.s.kuhn@exxonmobil.com
          713.785.7780–facsimile                    Corp-Emb-Room 1533I
                                                    800 Bell Street
                                                    Houston, Texas 77002-7526
                                                    713.656.7403–telephone
                                                    713.656.2254–facsimile

                      ATTORNEYS FOR EXXON MOBIL CORPORATION




45484_1                                  3
                            CERTIFICATE OF SERVICE
       I certify that a true and correct copy of the above and foregoing was
forwarded to all counsel of record by the Electronic Filing Service Provider, if
registered; a true and correct copy of this document was forwarded to all counsel
of record not registered with an Electronic Filing Service Provider and to all other
parties as follows:

          Counsel for Appellees:

          Matthew Ploeger
          LAW OFFICE OF MATTHEW PLOEGER
          901 South Mopac Expressway
          Barton Oaks Plaza One, Suite 300
          Austin, Texas 78746
          Via TexFile

          Graham E. Sutliff
          William H. Stout
          SUTLIFF & STOUT, PLLC
          550 Post Oak Blvd., Suite 530
          Houston, Texas 77027
          Via TexFile



                                                   /s/ Richard P. Hogan, Jr.
                                                   Richard P. Hogan, Jr.
                                                   Dated: February 12, 2015




45484_1                                   4